Per Curiam:

This matter originally came before this Court pursuant to the issuance of a Rule to Show Cause, for Respondent’s failure to comply with Paragraph 30 of the Rule on Disciplinary Procedure, as a result of his temporary suspension from the practice of law, by order of this Court dated April 4,1990.
The matter is now before this Court upon the submission of an Affidavit, and Voluntary Consent to Disbarment, and Petition to Voluntarily Submit to Disbarment. The acts of misconduct and violations of the Rules on Trust Accounts are incorporated in the attached Affidavit and Petition, and adopted by reference.
By Consent, this Court finds that the Respondent has committed misconduct as an attorney, in that he has failed to properly administer his Trust Account; failed to preserve the identity of client funds in violation of DR9-102(A); neglected legal matters in violation of DR6-101(A)(3); misappropriated funds to his own use in violation of DR1-102(A)(4); failed to communicate with clients; and engaged in conduct prejudicial to the administration of justice in violation of DR1-102(A)(5), conduct that adversely reflected upon his fitness to practice law, and which brought the courts and the legal profession into disrepute in violation of the Code of Professional Responsibility, his oath of office, and the Rule on Disciplinary Procedure. After careful inquiry by the Court, it is determined that the Respondent acknowledges and admits these violations, and consents to disbarment.
It is ordered that the Respondent be and hereby is disbarred from the practice of law in this State, effective the date of his temporary suspension, April 4, 1990. Respondent shall file an Affidavit with the Clerk, within fifteen days of service of this Opinion, showing he has fully complied with the provisions of Paragraph 30 of the Rule on Disciplinary Procedure.
Disbarred.
*260APPENDIX
AFFIDAVIT, VOLUNTARY CONSENT TO DISBARMENT, AND PETITION TO VOLUNTARILY SUBMIT TO DISBARMENT
PERSONALLY appeared before me the Respondent, Hugh Coleman, Jr., who makes the following Affidavit, Voluntary Consent to Disbarment, and Petition to this Court to voluntarily submit to disbarment:
I am an attorney, duly licensed by the South Carolina Supreme Court, maintaining my residence and former practice of law in Richland County, South Carolina; my license to practice law was temporarily suspended by Order of the Court dated April 4,1990.
I have been served with an Amended Complaint, alleging misconduct from three different matters, as developed more fully below. I understand that I am in default on that Amended Complaint, and that the allegations contained therein are deemed admitted pursuant to Paragraph 13 of the Rule on Disciplinary Procedure. Briefly stated, regarding the Johnnie C. Rutherford Matter, I admit and acknowledge that I was retained in October of 1987 to complete a real estate transaction; in late 1987 and early 1988 received a total of $7,000.00, $5,000.00 of which was to be applied toward the purchase price of the land; and further, that I misappropriated the entire $7,000.00 to my own personal use, never having completed the land transaction for my clients.
Regarding the Don E. Prioleau Matter, I admit and acknowledge that I was retained for a divorce matter by Mr. Prioleau in March of 1988, but since that date have failed to communicate with my client, return fees, or complete action on that divorce.
Regarding the Trust Account Matter, I admit and acknowledge that I maintained a trust account with C&S National Bank and that between October 28, 1987 and December 9, 1988, that account ran a negative balance on thirteen independent occasions; further, that my trust account has never maintained a positive balance of $5,000.00 showing the monies that should have been placed into it relative to the Rutherford Matter; and further, my trust account ran a negative bal*261anee on twelve independent occasions from January 20,1989 through January 31,1990.
I further acknowledge and admit that there is pending against me in this Court, relating to violations of the Code of Professional Responsibility and the Rule on Attorney Trust Accounts, six different matters. I understand that I am in default on them, the allegations are deemed admitted, and I acknowledge the misconduct as alleged therein. The six matters are as follows:
1. The South Carolina Supreme Court Matter, regarding a returned check drawn upon my escrow account;
2. The Bobby E. Sinclair Matter, involving neglect of a legal matter;
3. The Margaret F. Briggs Matter, involving failure to pay for a Court Transcript;
4. The Carolyn Doctor Matter, involving neglect of a legal matter;
5. The Willie Claude Mathis Matter, involving neglect of a legal matter and violation of a Family Court directive; and
6. Failure to cooperate with the Board of Commissioners on Grievances and Discipline.
I am aware that the Board of Commissioners on Grievances and Discipline has authority to investigate allegations of misconduct against licensed attorneys in South Carolina, and that the ultimate authority for disciplinary action lies with this Court. I am also aware that the Rules of the Supreme Court provide for sanctions to be imposed against attorneys for such misconduct. I also understand that, regarding the above six listed matters, the Board has recommended to the Court a sixty-day suspension. However, I am also aware and understand that, regarding the Rutherford Matter and the Prioleau Matter, the Board has recommended disbarment.
I fully recognize that I may have the right to counsel in this matter, but elect to submit this Voluntary Consent and Petition to Disbarment, Pro Se.
Respectfully submitted, by Hugh Coleman, Jr.
HUGH COLEMAN, JR.
*262Sworn to before me this 22nd day of August, 1990
/s/ Susan H. Ballington Notary Public for South Carolina My commission expires: 7-23-91.